Citation Nr: 1527047	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  11-30 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for lumbar strain.

2.  Entitlement to service connection for a chronic pulmonary/respiratory disability.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for endometriosis.

6.  Entitlement to service connection for residuals of a hysterectomy.

7.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee.

8.  Entitlement to a rating in excess of 10 percent for plantar fasciitis of the right foot.

9.  Entitlement to a compensable evaluation for chondromalacia of the right knee.

10.  Entitlement to a compensable evaluation for plantar fasciitis of the left foot.

11.  Entitlement to special monthly compensation based on loss of use of a creative organ.

12.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to March 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims.  By rating action dated in August 2011, the RO assigned a 10 percent evaluation for plantar fasciitis of the right foot and chondromalacia of the left knee, effective September 24, 2007.  The Veteran has continued to assert that higher ratings are warranted for these disabilities.


FINDINGS OF FACT

1.  The Veteran's low back complaints do not result in objective manifestations; she does not have a low back disability related to service or a service-connected disability.

2.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

3.  The Veteran is not shown to have a pulmonary/respiratory disability other than viruses/upper respiratory infections, a known clinical diagnosis, at the time of year colds and flus typically occur; there is no competent and probative evidence linking any such disability to service, to include service in the Persian Gulf.

4.  The Veteran is not shown to have a sinus disability.

5.  The Veteran is not shown to have a headache disorder.

6.  Endometriosis was manifested following service, and is not shown to be related to her service.

7.  The Veteran's hysterectomy was performed after service, and is not shown to be related to her service.

8.  The evidence does not show that the Veteran's hysterectomy and removal of her left ovary was due to a service-connected gynecological disorder.

9.  Chondromalacia of the Veteran's left knee is manifested by crepitus and tenderness, but is not productive of more than slight impairment.

10.  The Veteran's chondromalacia of the right knee is manifested by crepitus.

11.  Plantar fasciitis of the right foot is manifested by tenderness and results in moderate impairment.

12.  Plantar fasciitis of the left foot is asymptomatic.

13.  Service connection is in effect for plantar fasciitis of the right foot, rated 10 percent disabling; chondromalacia of the left knee, rated 10 percent disabling; plantar fasciitis of the left foot, rated noncompensable; and for chondromalacia of the right knee, rated noncompensable.  The combined schedular evaluation is 20 percent.

14.  The Veteran received a Master's degrees in divinity, and has work experience as a minister, substitute teacher and secretary.  She last worked in 2005.

15.  The Veteran's service-connected disabilities are not so severe as to prevent her from engaging in substantially gainful employment consistent with her level of education and occupational experience.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

2.  A pulmonary/respiratory disorder was not incurred in or aggravated by active service.  §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

3.  A sinus disability was not incurred in or aggravated by active service.  §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

4.  Headaches were not incurred in or aggravated by active service.  §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

5.  Endometriosis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  Residuals of a hysterectomy were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

7.  The criteria for an award of special monthly compensation based on loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350 (2014).

8.  A rating in excess of 10 percent for chondromalacia of the left knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5259 (2014).

10.  A compensable rating for chondromalacia of the right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5257, 5259 (2014).

11.  A rating in excess of 10 percent for plantar fasciitis of the right foot is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).

12.  A compensable rating for plantar fasciitis of the left foot is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).

13.  The criteria for a total rating based on unemployability due to service-connected disabilities have not been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in January and June 2008, VA notified the Veteran of the information needed to substantiate and complete her claims, to include notice of the information that she was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  She was afforded VA examinations in June 2011 that addressed her spine, knees, feet, headaches, respiratory/sinus issues, gynecological issues, and pulmonary issues.  She has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Prior to service, the Veteran was hospitalized in a private facility after she was in an automobile accident in February 1978 and experienced a contusion to the neck and voice weakness.  She had significant edema in the larynx and the airway appeared threatened.  She also had several facial lacerations.  

The service treatment records show that a report of medical history was negative for pertinent abnormality in February 1987.  The entrance examination was normal.  The Veteran complained of low back pain and discomfort around her tailbone in July 1987.  No trauma was reported.  An examination revealed general tenderness in the lumbar area.  The assessment was low back pain.  The report of medical history at the time of the discharge examination in January 1994 shows the Veteran reported recurrent back pain and treatment for a female disorder.  She denied sinusitis, headaches, shortness of breath and a cough.  The physician's summary indicated she was status post septoplasty for a deviated nasal septum in 1990.  On the service separation examination in January 1994, the sinuses, spine, lungs and chest were normal, and a pelvic examination was normal.  A chest X-ray was normal.

On VA examination in July 1994, the Veteran denied any history of spinal symptomatology.  Her only problems involved her left knee and both heels.  An examination of the lumbar spine was normal.  The respiratory system was normal.  A pulmonary function test was normal.  No pertinent diagnosis was made. 

A VA ear, nose and throat examination was conducted in July 1994.  The Veteran denied any sinus problem and stated she had no history of sinus infections or drainage.  She related she had difficulty breathing through her right nostril for the last two years, and had undergone a septoplasty for this.  The sinuses were non-tender on examination.

The Veteran was seen in a VA outpatient treatment clinic in December 1999.  It was noted under a review of systems that she had right ear pain and had been evaluated by a specialist without a diagnosis.  Examinations of the lungs and back revealed no abnormality.  

On VA examination of the joints in September 2008, the Veteran reported her knees were weak, but had no locking or buckling.   She also reported left knee pain, but no deformity, giving way or stiffness.  An examination showed her gait was normal.  Range of motion in each knee was 0 to 130 degrees, pain-free.  Dorsiflexion of each ankle was to 20 degrees, and plantar flexion was to 60 degrees, pain-free.  There was no additional functional impairment or pain on motion of the ankles or knees.  There was crepitus of each knee, but no grinding, instability, or patellar or meniscus abnormality of either knee.  The diagnosis was bilateral chondromalacia patella.  It was indicated the bilateral knee disability had a mild effect on exercise.

On September 2008 VA examination of the feet, the Veteran reported she had heel pain at least two days a week.  She stated her symptoms included pain, stiffness, fatigability, weakness and lack of endurance in each foot.  An examination revealed objective evidence of tenderness at the plantar medial heel of the right foot, but no evidence of painful motion, swelling, instability, weakness, abnormal weight bearing of either foot or tenderness of the left foot.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones, and no muscle atrophy of either foot.  It was indicated the Veteran was unemployed due to her foot pain, the fact her spouse worked and not many jobs were available in the rural town in which she lived.  The diagnosis was bilateral plantar fasciitis, heel spurs.

Private medical records show a clinical history of shortness of breath was noted on a chest X-ray in June 2003.  There was no active cardiopulmonary disease.  

VA medical records show the Veteran was seen in February 2011 and reported she had constant pain in her feet, which was worse with exercise or prolonged walking.  She stated she had left knee pain with minimal redness and no warmth or swelling.  It was noted she had endometriosis in 1995-1996 and a hysterectomy.  It was reported the Veteran had full range of motion of her knees.  There was minimal tenderness in the pre-patellar region with no redness or warmth, and few crepitations.  The assessment was foot pain with history of plantar fasciitis.  The examiner indicated she did not see any active symptoms.  

A VA examination was conducted in June 2011.  The examiner stated she reviewed the records.  She noted that in February 2000, the Veteran had denied frequent or severe headaches.  She also denied headaches in April 2006.  The Veteran reported she had right foot pain daily, with constant tightness in her feet and pain with certain activity.  Any sort of weight bearing brought on pain.  She wore supports/inserts.  An examination of the left foot revealed no evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  On examination, there was tenderness of the right foot at the plantar heel and arch.  The rest of the right foot examination was normal.  The diagnosis was bilateral plantar fasciitis.  

With respect to a respiratory condition, the Veteran reported she was sick all the time in service with respiratory illnesses, including multiple episodes of pneumonia.  Since then, she reported she had respiratory infections in winter.  The examination report indicates that the Veteran claimed she had a lot of respiratory problems in the Persian Gulf from October 1990 to the spring of 1991.  She stated the dust and fumes in the Gulf precipitated her symptoms.  She also stated that she gets a headache when she has an upper respiratory infection.  Otherwise, she had no specific headache issues or concerns.  The June 2011 examination also shows the Veteran reported a history of endometriosis which was confirmed by laparoscopy.  

On examination, the Veteran's gait was normal.  Examination of the sinuses was normal.  There was no evidence of abnormal breath sounds.  There was tenderness of the left knee, and both knees were positive for crepitus.  The ligaments were stable, and no effusion was noted.  Range of motion of each knee was 0 to 140 degrees.  There was no grinding or patellar abnormality of either knee.  Examination of the ankles was unremarkable, with dorsiflexion to 20 degrees and plantar flexion to 40 degrees bilaterally.  The diagnosis was patellofemoral pain syndrome, bilateral.  

The VA examination also shows the Veteran reported she could not breathe through her right nostril.  She related this problem might have started from a motor vehicle accident prior to service.  The diagnoses were septal deviation, likely from a 1978 car accident, nasal polyp, status post septoplasty and polypectomy.

The VA examination reveals the Veteran reported back pain in the right sacroiliac joint for the past two years or so.  She denied any injuries, and did not recall any specific injury or back problem in service.  The diagnosis was sacroiliac dysfunction.

The examiner commented that a respiratory or headache condition was not an undiagnosed illness.  She stated the Veteran had no significant headache pattern and the upper respiratory infections she gets in the winter are a common occurrence in the general population.  It was not likely due to Gulf War exposures, but due to viruses being commonly spread in the population during the time of year colds and flus typically occur.  The examiner further opined that the Veteran's back condition was not related to service, to include the back pain noted in 1987.  The examiner observed that the Veteran provided a history that her back pain had started more recently.  

Private medical records show that when the Veteran was seen in January 2010, it was noted she had a total abdominal hysterectomy in the past, as well as a left salpingo oophorectomy 15 years ago.  It was for moderate endometriosis with cramping at that time.  In April 2011, she had a sinus congestion for four days.  An examination revealed no tenderness over the maxillary or frontal sinuses.  The assessment was viral upper respiratory infection.  In June 2012, the Veteran reported she had spells where she felt out of place.  The assessment was that her symptoms were fairly vague.  The examiner prescribed medication for a muscle contraction headache she seemed to have. 

The Veteran has been granted service connection for chondromalacia of the left knee, evaluated as 10 percent disabling; plantar fasciitis of the right foot, evaluated as 10 percent disabling; chondromalacia of the right knee, evaluated as noncompensable; and for plantar fasciitis of the left foot, evaluated as noncompensable.  The combined schedular evaluation is 20 percent.

      Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

The Veteran's service records show that she meets the criteria for consideration as a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317.  Under this regulation, service connection may be established for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  In order establish service connection on that basis, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.

Such illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, during the presumptive period prescribed by the Secretary.  The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is currently December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)(i).  In order to qualify, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Low Back Claim

Having reviewed the evidence pertaining to the Veteran's claim, the Board concludes that service connection for a low back disorder under the provisions of 38 C.F.R. § 3.317 is not warranted.  In this regard, all of the back symptoms the veteran contends are due to undiagnosed illness do not result in objective manifestations.  The 2011 examiner clearly noted "painfree and full ROM back with Neg[ative] DeLuca."  With respect to neurological findings in the lower extremities, the examiner noted "[a]ll four extremities, including peripheral pulses, are normal."  The evidence shows the Veteran has no objective manifestations of her claims of back pain.  The Veteran's complaints regarding her back do not result in objective manifestations or non-medical indicators that are capable of independent verification.  Therefore, service connection for these symptoms is not warranted as due to an undiagnosed illness.

With respect to direct service connection, it is not disputed that the Veteran sought treatment for complaints involving her low back during service.  As noted above, she was seen on one occasion for low back pain.  There are no further references to treatment for the low back during service, and while she reported recurrent back pain on the separation examination in January 1994, the spine was normal on clinical evaluation.  She was examined by the VA about four months after her discharge from service and denied a history of problems concerning the spine.  Significantly, following the most recent VA examination, the examiner opined that the Veteran's low back complaints were not related to service, including the treatment she received in service.  

The Veteran argues that her low back symptoms became chronic and were exacerbated by the fact her gait has been altered due to her service-connected disabilities of the lower extremities.  Contrary to her claim that the condition has persisted since service, when examined by the VA in June 2011, the Veteran stated that her low back complaints were of recent onset.  In addition, her gait was normal on the VA examinations in September 2008 and June 2011.  

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Veteran's assertions that her low back complaints are related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of a low back disability fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In summary, the evidence of record establishes that the Veteran's does not have objective findings related to a lumbar spine disability.  Further, her low back complaints are not shown to be related to her service.  Accordingly, the preponderance of the evidence is against the claim of service connection for a low back disability.

Pulmonary/Respiratory Claim, Sinus Claim, and Headache Claim

The service treatment records are negative for complaints or findings relating to headaches, a pulmonary disorder or the sinuses.  When examined in January 1994 prior to her discharge from service, there were no abnormalities of the sinuses or the lungs.  In addition, the VA examination in July 1994, several months after the Veteran's separation from service, revealed the sinuses and respiratory system were normal.  While the Veteran argues that she has a sinus condition, there is no clinical evidence of one.  The June 2011 VA examination shows that she reports she has upper respiratory infections, but there is no evidence of a sinus condition.  Similarly, she alleges that she had episodes of pneumonia during service, but the service treatment records do not support this claim.  The examiner specifically concluded that the upper respiratory infections the Veteran gets are due to viruses, and not her experiences in the Persian Gulf.  Similarly, she concluded that the headaches were not related to her Persian Gulf service as she did not have a significant headache pattern.  The examiner unequivocally answered "no" to the question "[i]s the respiratory or HA [headache] conditions an undiagnosed illness?"  Accordingly, the claims for service connection for sinus/respiratory and headache disabilities, to include as due to undiagnosed illness, must be denied.

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The record demonstrates that the Veteran's reports of headaches and respiratory/sinus issues were first manifested many years after service, and the evidence does not show they are related to service.  

The Veteran's assertions that her headaches and any pulmonary disorder are related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of headaches and a pulmonary disability fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

Under the circumstances, the Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the onset of headaches and a pulmonary/respiratory disability.  The Board finds, accordingly, that the preponderance of the evidence is against the claims for service connection for such disorders.


Endometriosis and hysterectomy

In her September 2007 claim, the Veteran asserted she had endometriosis in service with continued treatment since then.  She argues this led to a hysterectomy after her discharge from service.  The Veteran had a normal gynecological examination in July 1989.  She reported in January 1994 that she had been treated for a female disorder, but a pelvic examination on the separation examination at that time was normal.  Thus, the service treatment records contradict the Veteran's claim that she had endometriosis during service with continued treatment.  The Board finds the contemporaneous treatment records more probative than the Veteran's statements many years later made in connection with her claim for compensation.

The Veteran's medical history at a private facility in April 2006 was positive for a hysterectomy in the 1990's.  In January 2010, it was indicated she had a hysterectomy with left salpingo oophorectomy for endometriosis about 15 years earlier.

As an initial matter, the Board notes that endometriosis is a diagnosed condition.  Service connection therefore may not be granted for symptoms of this condition under the provisions of 38 C.F.R. § 3.317.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  Given the foregoing, the Board finds that the Veteran is not shown to have a "qualifying chronic disability" involving endometriosis resulting in hysterectomy with left salpingo oophorectomy.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.

With respect to direct service connection, the record fails to demonstrate that the Veteran had endometriosis in service.  She had not submitted any clinical evidence that establishes that endometriosis or the resultant hysterectomy was related in any way to service.  

The Veteran's assertions that endometriosis and a hysterectomy are related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of such disorders fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

Under the circumstances, the Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the onset of endometriosis and a hysterectomy.  The Board finds, accordingly, that the preponderance of the evidence is against the claims for service connection for such disorders.

Special monthly compensation

VA law provides that entitlement to special monthly compensation is warranted if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) 

Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1)(i-ii).

It is not disputed that the Veteran underwent a hysterectomy with left salpingo oophorectomy following service.  Since service connection has not been established for endometriosis and the resulting hysterectomy with left salpingo oophorectomy, there is no basis for an award of special monthly compensation based on loss of use of a creative organ.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United States Court of Appeals for Veterans Claims held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  

	
      
Increased ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

This analysis is undertaken with consideration of the possibility that staged ratings may be warranted for different time periods, if warranted by facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

	

Chondromalacia of each knee

The Veteran's chondromalacia is rated as 10 percent disabling for the left knee and 0 percent for the right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257.  VA regulations provide that conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

A 30 percent evaluation may be assigned for recurrent subluxation, lateral instability or other impairment of the knee which is severe.  When moderate, a 20 percent evaluation may be assigned.  When slight, a 10 percent evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under code 5260, a noncompensable evaluation is warranted when flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees. Under code 5261, a noncompensable evaluation is warranted when extension is limited to 5 degrees; a 10 percent evaluation is for assignment when extension is limited to 10 degrees, a 20 percent evaluation is for assignment when extension is limited to 15 degrees.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II (2012).

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg." See VAOPGCPREC 9-2004 (September 17, 2004).  

As noted above, the September 2008 VA examination showed the Veteran had crepitus in each knee, but there was no grinding, instability or patellar or meniscus abnormality.  There was minimal limitation of motion of each knee.

The findings on the June 2011 VA examination were similar, except that the Veteran also had tenderness in the left knee.  It was apparently on this basis that the RO assigned a 10 percent rating for the left knee.  In order to warrant a higher rating for the left knee under Code 5257, the record must show there is moderate instability.  In the absence of instability, the Board concludes that a rating in excess of 10 percent for chondromalacia of the left knee is not warranted.

With respect to the right knee, the findings on the June 2011 VA examination were consistent with the previous examination.  The examiner specifically noted "negative clinical exam aside from crepitus."  X-rays of the knees were normal.  Given the lack of functional limitations, a compensable rating is not warranted.  The evidence does not more nearly approximate a compensable rating for the right knee.

The Veteran is competent to report symptoms she experiences.  However, the Board finds more probative the VA examination reports than her own reports.  The preponderance of the evidence is against a finding that a rating in excess of 10 percent for the left knee or a compensable rating for the right knee is warranted.  This is so because the examination reports and other medical records do not demonstrate any compensable limitation of flexion or extension, ankylosis, recurrent subluxation or lateral instability, dislocation of semilunar cartilage, or impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261, 5262. Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for chondromalacia of the left knee or a compensable evaluation for chondromalacia of the right knee.


Plantar fasciitis of each foot

A 20 percent rating may be assigned for other foot injuries which are moderately severe.  When moderate, a 10 percent rating will be assigned.  Diagnostic Code 5284.

Both the September 2008 and June 2011 VA examinations demonstrated tenderness of the right foot.  There is no evidence of painful motion, instability, swelling, weakness or abnormal weight bearing.  These findings are consistent with the 10 percent rating in effect as they show no more than moderate impairment of the right foot.  

With respect to the left foot, the VA examinations are entirely normal.  In order to assign a 10 percent rating, the record must show there is moderate impairment of the left foot.  Since no abnormalities have been identified on the VA examinations, there is no basis on which a compensable rating may be assigned.

The Board acknowledges the Veteran reported constant pain in her feet when she was seen at a VA facility in February 2011.  However, the examiner commented he saw no active symptoms.

The Veteran is competent to report symptoms she experiences, to include pain and tenderness.  However, her own reports do not satisfy the schedular criteria for a rating in excess of 10 percent for the right foot, or a compensable rating for the left foot.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for plantar fasciitis of the right foot or a compensable evaluation for plantar fasciitis of the left foot.

Extraschedular considerations

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's bilateral knee and foot disabilities are encompassed by the schedular criteria for the ratings now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability/ies the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

It is the established policy of VA that all Veterans who are unable to pursue a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In determining whether appellant is entitled to a TDIU rating neither the appellant's nonservice-connected disabilities, nor advancing age, may be considered.  

The September 2008 VA examination of the feet shows that the Veteran stated she was unemployed.  It was indicated this was due to bilateral foot pain, the fact her spouse worked and that she lived in a rural area and not many jobs were available.  When examined by the VA in June 2011, the Veteran stated she had worked in a minimum wage job that did not pay for her gasoline or expenses, and if she did work, it would boost their family income into the next tax bracket.  

Similarly, the Veteran reported during a December 2008 VA psychiatric examination that she was not working "by choice."  

There is nothing in the clinical record suggesting that the combined effects of the Veteran's service-connected bilateral knee and bilateral foot disabilities preclude all forms of substantially gainful employment.  

The issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While the Board is cognizant that the Veteran may have some limitations working in a physical capacity due to her knee and foot disabilities, the preponderance of the evidence of record demonstrates that the Veteran is not precluded from securing and following substantially gainful sedentary employment due to her service-connected disabilities.  The Board notes that she claimed in September 2007 that she is unable to work if all her disabilities are considered.  For purposes of a TDIU rating, the Board may consider only those disabilities for which service connection is established.  The record shows the Veteran received a master of divinity degree and that she has work experience as a substitute teacher, secretary and minister.  Accordingly, the Board believes that the Veteran is still capable of jobs consistent with her level of educational attainment.

Accordingly, the Board finds that the Veteran's service-connected disabilities are not so disabling for occupational impairment as to warrant referral for consideration of an extraschedular TDIU rating.  The Board concludes that the medical findings are of greater probative value than the Veteran's opinions regarding her inability to work due to service-connected disabilities.  The preponderance of the evidence is against the claim for a TDIU rating, and such rating is not warranted.


ORDER

Service connection for lumbar strain, a chronic pulmonary/respiratory disability; a sinus disability, headaches, endometriosis, and residuals of a hysterectomy is denied.

An increased rating for plantar fasciitis of the right foot, chondromalacia of the left knee, plantar fasciitis of the left foot and chondromalacia of the right knee is denied.  

Special monthly compensation based on loss of use of a creative organ is denied.

A TDIU rating is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


